Citation Nr: 0924772	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  02-21 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right knee, evaluated as 20 
percent disabling prior to May 21, 2004.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right knee, evaluated as 30 
percent disabling from May 21, 2004.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left thigh, Muscle Group XIV, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left leg, Muscle Group XI, 
evaluated as 10 percent disabling prior to May 21, 2004.

5.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left leg, Muscle Group XI, 
evaluated as 20 percent disabling from May 21, 2004.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1951 to May 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board denied the Veteran's claims in June 2005, and the 
Veteran appealed the Board's decision to the Court of Appeals 
for Veterans Claims (Court).  In a March 2006 order, the 
Court granted the parties' Joint Motion for Remand of the 
Board's June 2005 decision, vacating the Board's decision, 
and remanding for additional proceedings.

The Board remanded the Veteran's claims in September 2006, 
May 2007, November 2007, and July 2008.  The case is again 
before the Board for review.

On the title page, the Board has phrased the issues to 
reflect the assignment by the RO of a staged rating.  Our 
starting point for determining the effective date of any 
grant is based upon the claim that was subject to appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to May 21, 2004, the Veteran's residuals of a shell 
fragment wound of the right knee are characterized by the 
functional equivalent of extension limited to 20 degrees.

2.  Throughout the appeal period, the Veteran's residuals of 
a shell fragment wound of the right knee are characterized by 
the functional equivalent of extension limited to no more 
than 20 degrees.

3.  The Veteran's residuals of a shell fragment wound of the 
left thigh, Muscle Group XIV, are characterized by extension 
of the left knee limited to 20 degrees.

4.  Prior to May 21, 2004, the Veteran's residuals of a shell 
fragment wound of the left leg, Muscle Group XI, are 
moderately severe.

5.  Throughout the appeal period, the Veteran's residuals of 
a shell fragment wound of the left leg, Muscle Group XI, are 
no more than moderately severe.


CONCLUSIONS OF LAW

1.  Prior to May 21, 2004, the Veteran's residuals of a shell 
fragment wound of the right knee are 30 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5261 (2008).

2.  The criteria for a disability rating in excess of 30 
percent for residuals of a shell fragment wound of the right 
knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Code 5261 (2008).

3.  The criteria for a 30 percent rating for residuals of a 
shell fragment wound of the left thigh, Muscle Group XIV are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5314-5261 (2008).

4.  Prior to May 21, 2004, the Veteran's residuals of a shell 
fragment wound of the left leg, Muscle Group XI, are 20 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.73, Diagnostic Code 5311 (2008).

5.  The criteria for a disability rating in excess of 20 
percent for residuals of a shell fragment wound of the left 
leg, Muscle Group XI, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.73, Diagnostic Code 5311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in April 2004 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  The 
Veteran was informed that, in order to warrant a grant for 
his claims, the evidence had to show that his service-
connected disability had gotten worse.

An August 2008 letter provided the Veteran with notice 
consistent with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in May 2009, which was prior to 
the transfer and recertification of the case to the Board.  
The Board finds that the content of the notice provided to 
the Veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the Veteran received inadequate preadjudicatory 
notice, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009).

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The examination afforded 
to the Veteran in October 2008 was conducted by an 
orthopedist, who reviewed the claims file and solicited 
history from the Veteran.  X-rays were reviewed.  A thorough 
examination was conducted, and the examiner provided opinions 
to the questions asked by the Board.  As will be noted below, 
for any question not addressed by the examiner, the Board is 
making a determination in favor of the Veteran.  As such, the 
Board finds that the October 2008 examination is adequate.  
Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Rating Claims

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Right Knee

The Veteran's residuals of a shell fragment wound of the 
right knee are rated 20 percent disabling prior to May 21, 
2004, and 30 percent disabling thereafter.  

The 20 percent rating was assigned under the criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5258 (2008).  The 
Veteran's specific disability was not listed on the Rating 
Schedule, and the RO assigned Diagnostic Code 5299 pursuant 
to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded by the 
numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2008).  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.71a, 
Diagnostic Code 5258 for cartilage, semilunar, dislocated, 
with frequent episodes of "locking," pain, and effusion 
into the joint.  20 percent is the only schedular disability 
rating for that Diagnostic Code.

The 30 percent rating was assigned under the criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).  That rating 
is consistent with the functional equivalent of extension of 
the right knee limited to 20 degrees.  In order to warrant an 
increased rating, the evidence must approximate the 
functional equivalent of extension of the right knee limited 
to 30 degrees.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

A September 18, 1952 service treatment record notes the 
Veteran was wounded in action and notes a "wound, missile, 
shell fragment, penetrating, of the right knee."  There was 
no artery or nerve involvement.  He also suffered a compound 
fracture of the right patella, with no artery or nerve 
involvement.  He underwent debridement and suture of the 
penetrating shell fragment wound of the right knee.  A long 
leg cast was applied, and the Veteran underwent physical 
therapy.  The Veteran had shrapnel removed on September 19, 
1952, and closure done on September 23, 1952.  He began 
physical therapy on September 24, 1952.  An October 1952 note 
indicates the sutures were out and the wound was clean.  A 
November 1952 entry shows the Veteran's progress was 
satisfactory.  He was to undergo reconditioning and then be 
released for full duty.  Treatment was discontinued in 
November 1952.

In July 1954, the Veteran underwent VA examination.  He 
indicated that his right knee bothered him when going up and 
down stairs.  Bumping it caused pain.  On examination, there 
was a two-inch scar over the right kneecap.  It was healed 
and not depressed or adherent.  There was no muscle atrophy 
or swelling, and all joints were freely moveable.  Both legs 
were equal, and the Veteran squatted without difficulty but 
stated that sometimes he had muscle stiffness.  There was no 
muscle rigidity on examination.

In an August 1954 rating decision, the RO awarded service 
connection for a wound of the right knee.  It was not 
specified what Diagnostic Code was used to determine the 
rating.

In July 2001, the Veteran underwent VA examination.  Motion 
of the right knee was apparently normal, but the Veteran 
experienced pain if he bumped it.  It did not lock or give 
way.  The right kneecap had a well-healed six-centimeter 
scar.  The knee flexed to 150 degrees and extended to 0 
degrees.  There was minimal pain with perpendicular up and 
down movement to the right kneecap.  The ligaments were 
intact, and the drawer test was negative.  He reported that 
he walked the minimum necessary.

In May 2003, the Veteran testified at a hearing at the RO.  
His right knee gave him trouble on stairs.  He also had 
trouble with squatting.  He had daily pain in this knee.  He 
had no locking or swelling.  He described occasional popping.  
After being on his feet for an hour, the Veteran noticed pain 
in his right knee.  He was on his feet most of the time at 
work.

In June 2003, the Veteran underwent VA examination.  He had a 
two-inch scar on his right patella that looked well-healed.  
He had exquisite tenderness on pressure over the patella, and 
this gave him moderate pain and discomfort, particularly when 
walking stairs.  Sitting and squatting also aggravated his 
knee.  Pain was primarily with movement of the right knee.  
On examination, the right knee had motion from 0 to 90 
degrees.  He had a negative McMurray's, Lochman's, and drawer 
sign.  There was no effusion.  The assessment was residual of 
shrapnel wound of the right knee, giving the Veteran moderate 
disability.  He had trouble working, and only worked part-
time because of the discomfort.  This all appeared to be 
secondary to the shrapnel wound, and the Veteran had moderate 
disability as a result.

A July 2003 VA outpatient record indicates the Veteran 
complained of pain when straightening his knee.  He also had 
pain with medial rotation.  There was no edema, bruising, or 
other deformity.

In May 2004, the Veteran underwent VA examination.  Since 
discharge, he had no treatment for this injury.  His right 
knee hurt at times.  He had trouble with stairs.  He used a 
walker.  On examination, the Veteran had no atrophy or 
fasciculations.  He used a walker for distance.  Ambulation 
without a cane revealed a bent-leg gait.  The Veteran had 
symmetrical thighs and calves.  The right knee flexed from 20 
degrees to 143 degrees.  The flexion contractures were noted 
visibly on gait.  Etiology of the flexion contractures was 
undetermined.  He had a six-centimeter scar over the right 
patella.  His scar was well-healed, and there was no reported 
tenderness on palpation.  There were no signs of induration.  
On motor examination, the Veteran had strong knee flexors, 
extensors, ankle dorsiflexors, plantar flexors, invertors, 
and evertors.  He had medial joint line tenderness.  
McMurray's testing resulted in popping.  The ligaments were 
intact.

The diagnosis was status post shell fragment injury of the 
right lower extremity.  The examiner opined that the Veteran 
had no real residuals from the penetrating wounds.  He might 
have degenerative or a torn right medial meniscus.  This was 
not related on a more probable than not basis to the injury 
in service.  The fractured right patella noted in 1954 was 
not seen on examination.  Thus, there were no residuals from 
that.  The examiner indicated that there was no loss of 
weakness, loss of threshold, fatigue, pain, impairment of 
incoordination, or uncertainty of movement.  The primary 
finding was loss of extension.  This was on a more probable 
than not basis not related to the shell fragments that were 
retained.  It was also probably not related to soft tissue 
injuries if they did not involve those specific muscle 
groups.  There were no fascial defects.  The muscle bodies 
were intact.  There was no real muscle loss from the 
penetrating wounds.  There was no sign on x-ray of missile 
track.  The muscles did not swell and harden abnormally in 
contraction.  There was x-ray of minute, multiple scattered 
foreign bodies indicating intermuscular trauma.  There was no 
evidence of any adhesions or scar to any of the long bodies.  
He opined that the knee flexion contractures were not related 
on a more probable basis to the injury.  There was no 
involvement of the quadriceps mechanism or posterior 
hamstring mechanism that might result in soft tissue 
contractures.  There was no measureable atrophy.  He opined 
that the right knee injury was not articular.  There was no 
record of the joint structure being involved.

In January 2008, the Veteran underwent VA examination.  The 
claims file was reviewed.  There was a 1.5-inch scar over the 
right patella, which was well-healed, non-tender, and not 
abnormal.  Range of motion was from 20 degrees to 130 
degrees.  It seemed as likely as not that the diminished 
range of motion was due to degenerative joint disease.  The 
etiology of the bilateral flexion contracture of the knee was 
more likely than not degenerative joint disease.  A 
repetitive motion test resulted in mild pain but range of 
motion remained unchanged.  There were no incapacitating 
flare-ups.  The Veteran used a wheeled walker for anything 
other than a short distance.  His gait was short and 
hesitating, secondary to his joint conditions.

In October 2008, the Veteran underwent VA examination.  There 
was a difference in the Veteran since the same examiner 
evaluated him in 2004.  He walked with a bent leg gait.  He 
used a walker but could ambulate with bent legs quite well.  
The Veteran had 20 degrees of bilateral knee flexion and 
contractures.  He could flex the knee to from 20 to 140 
degrees.  X-rays revealed a normal appearance to the knee 
joint.  There was no specific narrowing other than what might 
be age-related.  The knee joint was essentially normal.  With 
regard to the muscles, the Veteran had symmetrical strength 
and no atrophy or fasciculations of any muscle group in the 
lower extremity.  There was some mild degenerative joint 
disease that was consistent with age and not due to injury or 
trauma in the past.  The Veteran had painless range of 
motion.

Initially, the Board finds that the Veteran's right knee 
wound is entitled to a 30 percent disability rating from the 
beginning of the appeal period.  The RO granted the increase 
from 20 percent to 30 percent as of the date of his May 2004 
VA examination showing extension was limited to 20 percent.  
However, the Veteran complained of painful motion prior to 
that, in May and June 2003.  Furthermore, he specifically 
complained of pain when straightening his knee in July 2003.  
However, no provider or examiner determined prior to May 2004 
at what point in the Veteran's motion that pain began.  As 
such, the Board finds that the Veteran did not suddenly 
worsen on the date of his May 2004 VA examination.  A 30 
percent disability rating is granted prior to May 21, 2004.  
We also note that the 2001 VA examination is dissimilar to 
the other VA examinations and the Veteran's lay statements.  
We accord the 2001 VA examination lessened probative value.

As such, the Board will determine if the Veteran is entitled 
to a rating in excess of 30 percent for his right knee at any 
time during the appeal period.

First the Board finds that the evidence shows the Veteran's 
extension of the right knee was never functionally limited to 
30 degrees.  As such, an increased rating is not warranted 
under the criteria of Diagnostic Code 5261.

The evidence shows the Veteran has not demonstrated any 
ankylosis of his right knee.  Therefore, evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2008), is not 
warranted.  There is also no evidence of any instability of 
the right knee.  Such was noted in the July 2001 VA 
examination report.  The May 2004 VA examination report shows 
the Veteran's ligaments were intact.  He has not complained 
of instability of the right knee.  Thus, evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008), is not 
warranted.  The evidence shows that flexion of the Veteran's 
right knee has never been functionally limited to 60 degrees.  
Thus, a separate compensable evaluation for right leg flexion 
is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2008).  Finally, there is no evidence of impairment of the 
tibia and fibula.  Thus, evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2008) is not warranted.

The Veteran has been diagnosed with flexion contractures of 
the right knee.  While the Board has instructed the RO to 
have a VA orthopedist give an opinion as to the etiology of 
the flexion contractures, all attempts have met with failure.  
Whereas some have speculated the cause as degenerative joint 
disease, x-rays were interpreted as basically normal for the 
Veteran's age.  The examiner's speculation without an 
adequate foundation is not convincing.  Our repeated attempts 
to obtain better evidence have failed.  As such, the Board 
will concede that the Veteran's right knee disability 
includes the flexion contractures.

The Board notes that the evidence of record shows that the 
scars produced by the shell fragment wounds are uniformly 
described as well-healed with no secondary limitation of 
motion.  As such, the Board finds that a separate rating 
under 38 C.F.R. §§ 4.118 DCs 7801-7805 (2008) is not in 
order.

Therefore, a 30 percent rating is assigned prior to May 21, 
2004.  However, the evidence preponderates against a finding 
that a rating in excess of 30 percent for the right knee 
disability is warranted at any time throughout the appeal 
period.  To that extent, the claim is denied.


Left Leg

Service treatment records show the Veteran incurred a shell 
fragment wound to the left thigh in September 1952.  He 
underwent debridement and suture of the penetrating wounds.  
There was no injury of major arteries or nerves.  The 
metallic foreign bodies were not removed.  A February 1953 
entry shows the Veteran suffered a wound, missile, shell 
fragment, penetrating the left thigh and calf.  There was no 
apparent artery or nerve involvement.  The wounds were 
cleaned and dressed.  There was debridement of both wounds.  
A March 1953 entry shows the left leg swelled with walking.

In July 1954, the Veteran underwent VA examination.  He 
indicated that his left leg swelled at times and hurt 
considerably.  He complained of numbness in his feet.  There 
were four scars noted on the left leg.  They were all healed 
and not depressed or adherent.  There was no muscle atrophy 
or swelling, and all joints were freely moveable.  Both legs 
measured equal, and the Veteran squatted without difficulty.  
Sometimes he had muscle stiffness.  On examination, there was 
no muscle rigidity.

A November 2000 private record shows the Veteran described 
generalized leg pain.  He had bilateral calf cramping after 
walking a half a mile with subjective weakness.  He lost his 
balance but denied any falls.

In July 2001, the Veteran underwent VA examination.  There 
were four well-healed scars of the left leg.

In May 2003, the Veteran testified at a hearing at the RO.  
He complained of pain in his left leg.  It gave way at times, 
and he came close to falling.  He complained of cramps, 
fatigue, and weakness.

In June 2003, the Veteran underwent VA examination.  Left 
knee flexion was from 0 to 135 degrees.  All scars were well-
healed and painless.  His left calf was one inch larger than 
the right calf.  The Veteran had an antalgic gait that 
favored the left leg.  There was tenderness deep in the 
muscle at each scar site in the thigh and the calf.  The 
tenderness appeared to be muscular in origin and not related 
to the scars.  The foreign bodies contributed to the lower 
thigh pain.  The assessment was residual muscle tenderness 
following gunshot wounds, with an interarticular foreign 
body.  This caused significant disability and was more likely 
than not related to the injuries in service.

In May 2004, the Veteran underwent VA examination.  He 
reported discomfort of the left leg when standing or walking 
for a prolonged period of time.  He used a walker for 
ambulation.  On examination, there were multiple scars.  He 
had no atrophy or fasciculations.  Ambulation without the 
cane resulted in a bent-leg gait.  He had symmetrical thigh 
and calf.  He had full hip motion.  The left knee flexed from 
17 to 153 degrees.  He had flexion contractures noted visibly 
on gait.  Etiology was undetermined.  Motor examination was 
normal.  X-rays revealed the knee joints were essentially 
within normal limits.  There was no degenerative change.  The 
left hip film was also normal.  The diagnosis was status post 
shell fragment injuries to the left lower extremity.

The examiner commented that the Veteran had no real residuals 
from the penetrating wounds.  They all healed well.  With 
regard to muscle injury, there was no loss of power, loss of 
weakness, loss of threshold, fatigue pain, impairment of 
coordination, or uncertainty of movement.  The loss of knee 
extension was more probable than not unrelated to the in-
service injuries, including the soft tissue injuries, if they 
don't involve those specific muscle groups.  There were no 
fascial defects.  The muscle bodies were intact.  There was 
no real muscle loss from the penetrating wounds.  The muscles 
did not swell or harden abnormally.  The x-rays showed 
multiple foreign bodies, indicating intermuscular trauma.  
There was no evidence of any adhesion or car to any of the 
long bones.  All wounds had normal fascial, normal muscle, 
normal subcutaneous, and expected skin healing.  In his 
opinion, the knee flexion contractures were not related to 
the fragments.  There was no involvement of the quadriceps 
mechanism or posterior hamstring mechanism that might result 
in soft tissue contractures.

In January 2008, the Veteran underwent VA examination.  There 
were multiple scars of the left leg, which were mildly 
tender.  Function of Muscle Group XIV was noted to be 
diminished to 3/5.  The Veteran had a slow, hesitating gait 
and would fall if he was not using his walker.  Function of 
Muscle Group XI was diminished to 2/5 because of the 
difficulty walking.  The left knee extended to 10 degrees and 
flexed to 135 degrees.  This was secondary to degenerative 
joint disease.  Range of motion of the left hip was flexion 
to 115 degrees, abduction to 30 degrees, internal rotation to 
30 degrees, and external rotation to 40 degrees.  This 
moderately diminished range of motion was secondary to 
degenerative joint disease.  Also, the etiology of the 
bilateral flexion contracture of the knees was more likely 
than not degenerative joint disease.  Repetitive motion tests 
resulted in pain but no more limited motion.  The diagnosis 
was multiple shell fragments of the left thigh and calf with 
residual leg weakness due to degenerative joint disease.

In October 2008, the Veteran underwent VA examination.  His 
current symptoms were pain in the left leg.  He walked with a 
bent-leg gait.  All scars were well-healed and nontender.  
Motor examination showed 5/5 strength for the hips and knees.  
The Veteran had 20 degrees of left knee flexion and 
contractures.  Flexion was to 140 degrees.  X-rays of the 
knee showed a normal appearance with no specific narrowing 
other than what might be age-related.  There was a small 
metallic foreign body noted in the soft tissue distal thigh.  
Hip x-rays showed a larger metallic foreign body.  Knee and 
hip joints were essentially normal.  The examiner indicates 
that the Veteran's wounds have not affected the muscle groups 
in his left lower extremity.  There was no atrophy or 
fasciculations of any muscle group in the lower extremities.  
The Veteran had painless motion in the left hip and knee.

Under 38 C.F.R. § 4.56, a slight muscle disability results 
from a simple wound of muscle without debridement or 
infection.  History includes brief treatment of a superficial 
wound in service and return to duty; healing with good 
functional results; and no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. § 
4.56.  Objective findings include minimal scarring; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d)(1) (2008).

A moderate muscle disability results from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.

History includes service department records or other evidence 
of in-service treatment for the wound and a record of a 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 4.56, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2) (2008).

A moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History includes service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of wound and a record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability; and, if present, evidence of inability to 
keep up with work requirements.  Objective findings include 
an entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side; and 
tests of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56 (d)(3) (2008).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed, and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).


Muscle Group XIV

The disability of Muscle Group XIV is rated 10 percent 
disabling under the criteria of 38 C.F.R. § 4.73, Diagnostic 
Code 5314 (2008).  Muscle Group XIV includes the anterior 
thigh group muscles that function to provide extension of the 
knee, simultaneous flexion of the hip and flexion of the 
knee, tension of fascia lata and iliotibial band acting with 
Muscle Group XVII in postural support of body, and acting 
with hamstrings in synchronizing hip and knee.  These muscles 
consist of the sartorius, rectus femoris, vastus externus, 
vastus intermedius, vastus internus, and tensor vaginae 
femoris.  A slight injury involving Muscle Group XIV warrants 
a noncompensable (zero percent) rating.  A moderate injury 
warrants a 10 percent rating; a moderately severe injury 
warrants a 30 percent rating; and a severe injury warrants a 
40 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5314 
(2008).

The Board notes that Muscle Group XIV includes the muscles 
that function to provide extension of the knee.  The evidence 
shows the Veteran has limited extension of his left knee.  
Most recently, extension of the left knee was limited to 20 
degrees.  All attempts to request an appropriate examiner to 
give an etiology of the flexion contracture have been a 
complete failure.  The May 2004 VA examiner indicated that 
the etiology of the flexion contractures was undetermined, 
then stated that it was not related to the injuries in 
service.  The January 2008 VA examiner indicated the flexion 
contractures were due to degenerative joint disease.  
However, the October 2008 examiner indicated that the Veteran 
had only very mild, age-related degenerative joint disease of 
the left knee.  Therefore, we cannot disassociate the 
Veteran's flexion contractures from his service-connected 
disability of Muscle Group XIV.

The Board is ever mindful of the Veteran's age and the five 
remands that have occurred prior to this decision.  There 
comes a time when a decision must be made.  When there is 
doubt or inadequate information on which to make a decision, 
the Board will resolve such doubt in favor of the Veteran.  
The time has come for there to be a decision issued to this 
combat-wounded Veteran.  Thus, the Board will resolve all 
doubt in favor of the Veteran and determine that the flexion 
contractures of the left knee are due to his service-
connected disability of Muscle Group XIV.

As indicated above, the most recent VA examination, dated in 
October 2008, showed the Veteran's extension was limited to 
20 degrees.  This corresponds to a 30 percent disability 
rating under the criteria of Diagnostic Code 5261.  
Therefore, the Board finds that a 30 percent disability 
rating should be assigned to the Veteran's residuals of a 
shell fragment wound of the left thigh, Muscle Group XIV.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

A 40 percent disability rating is not warranted under the 
criteria of Diagnostic Code 5261 because none of the evidence 
shows the Veteran's extension of the left knee was ever 
functionally limited to 30 degrees.  Indeed, the October 2008 
VA examination, which showed the Veteran's left knee at its 
most limited, indicated that he had painless motion.

Furthermore, a 40 percent disability rating is not warranted 
under the criteria of Diagnostic Code 5314, because the 
Veteran's injury to Muscle Group XIV is not severe.  The in-
service record of the injury to the Veteran's left leg shows 
the injuries to the left thigh were described as penetrating, 
not through-and-through or deep penetrating.  They were both 
noted to be shell fragment wounds, although the second injury 
report indicated that it may have been a missile.  There was 
no shattering bone fracture or open comminuted fracture.  
While the Veteran underwent debridement for each wound, there 
was no indication that it was extensive.  There was no 
evidence of prolonged infection, sloughing of soft parts, or 
intermuscular binding or scarring.  Both wounds were noted to 
have not involved any arteries or nerves.  The service 
records never indicate the Veteran was hospitalized for a 
prolonged period of time.  His scars were all noted to be 
well-healed and nonadherent.  Present examination shows no 
muscle atrophy, fasciculations, or loss.  His muscles did not 
harden.  Thus, a 40 percent disability rating is not 
warranted for the Veteran's disability of Muscle Group XIV 
under the criteria of Diagnostic Code 5314.  To the extent 
that there is a decrease in strength, such is contemplated in 
the 30 percent evaluation now assigned for his functional 
impairment.

The Board notes that the evidence shows that the Veteran's 
functional movement of his left hip does not correspond to a 
compensable disability rating.  Therefore, evaluation under 
the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 
5252, and 5253 (2008), is not warranted.

Since the limitation of extension of the left knee is more 
disabling than the muscle damage, the Board will grant 
entitlement to a 30 percent disability rating and hyphenate 
the rating code.

As such, the Board concludes that a 30 percent disability 
rating should be assigned for the Veteran's residuals of a 
shell fragment wound of the left thigh, Muscle Group XIV.  
This is granted.  


Muscle Group XI

The Veteran's residuals of a shell fragment wound of the left 
leg, Muscle Group XI are rated 10 percent disabling prior to 
May 21, 2004, and 20 percent disabling thereafter.  Muscle 
Group XI includes the posterior and lateral crural muscles, 
and the muscles of the calf that provide propulsion, plantar 
flexion of the foot, stabilization of the arch, flexion of 
the toes, flexion of the knee.  The muscles consist of the 
triceps surae (gastrocnemius and soleus), tibialis posterior, 
peroneus longus, peroneus brevis, flexor hallucis longus, 
flexor digitorum longus, popliteus, and plantaris.  A slight 
injury involving Muscle Group XI warrants a noncompensable 
(zero percent) rating.  A moderate injury warrants a 10 
percent rating; a moderately severe injury warrants a 20 
percent rating; and a severe injury warrants a 30 percent 
rating.  38 C.F.R. § 4.73, Diagnostic Code 5311 (2008).

Initially, the Board finds that the staged rating is not 
warranted.  We have determined that the more recent VA 
examiners have been better at describing the Veteran's 
symptoms, and the Board does not believe that a Veteran's 
disability becomes worse on the day of the examination.  
Thus, we find that a 20 percent disability rating is 
warranted for Muscle Group XI throughout the appeal period.  
To that extent, the Veteran's claim is granted.

In evaluating the Veteran's disability, the Board finds that 
the evidence shows it is no more than a moderately severe 
muscle injury.  Specifically, there is no evidence that the 
wound was through-and-through.  While it was described as 
penetrating, it was not noted to be deep penetrating.  He 
underwent debridement and suture, but it was not extensive 
and did not involve prolonged infection.  There is no 
evidence of sloughing of soft part, intermuscular binding, or 
scarring.  Furthermore, the current records show there is no 
muscle atrophy, fasciculations, or loss.  His muscles did not 
harden.  Thus, a 30 percent disability rating is not 
warranted for the Veteran's disability of Muscle Group XI 
under the criteria of Diagnostic Code 5311.

Furthermore, while the Veteran was shown to have some 
limitation of flexion of the left knee, movement is not 
functionally limited to 15 degrees, such that a 30 percent 
rating would be warranted.


Conclusion

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claims.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board has considered whether staged ratings are 
warranted.  However, the disabilities have not significantly 
changed, and uniform evaluations are warranted.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  In this respect, the Board notes that 
the medical evidence fails to show and the Veteran has not 
asserted that he required frequent periods of hospitalization 
for his service-connected disabilities.  In sum, there is no 
indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical, especially in the absence of any allegation of 
marked interference with employment.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

A 30 percent rating is assigned for residuals of a shell 
fragment wound of the right knee, prior to May 21, 2004, 
subject to the laws and regulations governing the payment of 
VA benefits.

A rating in excess of 30 percent for residuals of a shell 
fragment wound of the right knee is denied.

A 30 percent rating for residuals of a shell fragment wound 
of the left thigh, Muscle Group XIV is granted, subject to 
the laws and regulations governing the payment of VA 
benefits.

A 20 percent rating is assigned for residuals of a shell 
fragment wound of the left leg, Muscle Group XI, prior to May 
21, 2004, subject to the laws and regulations governing the 
payment of VA benefits.

A rating in excess of 20 percent for residuals of a shell 
fragment wound of the left leg, Muscle Group XI, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


